In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐2290 
M.G.  SKINNER AND  ASSOCIATES  INSURANCE  AGENCY,  INC. AND 
WESTERN CONSOLIDATED PREMIUM PROPERTIES, INC.,  
                                       Plaintiffs‐Appellants, 

                                                    v. 

NORMAN‐SPENCER AGENCY, INC., 
                                                          Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                 No. 12‐cv‐3481 — Robert W. Gettleman, Judge. 
                                 ____________________ 

      ARGUED JANUARY 14, 2016 — DECIDED JANUARY 4, 2017 
                  ____________________ 

   Before  FLAUM  and  RIPPLE,  Circuit  Judges,  and  PETERSON, 
District Judge. 
   PETERSON, District Judge. This case arises out of a complex 
insurance  transaction  that  ended  badly  because  the  sup‐
posed insurance turned out to be a complete fraud. Despite 

                                                 
      Of the Western District of Wisconsin, sitting by designation. 
2                                                      No. 15‐2290 

the complexities of the broader transaction and the litigation 
that  it  spawned,  this  appeal  presents,  essentially,  a  single 
question:  whether  Norman‐Spencer  Agency,  Inc.,  an  Ohio 
insurance agency, owed a duty to M.G. Skinner and Associ‐
ates  Insurance  Agency,  Inc.  and  Western  Consolidated  Pre‐
mium Properties, Inc., two entities that had engaged a chain 
of  sub‐brokers  to  procure  insurance  for  a  vast  collection  of 
real property.  
    M.G.  Skinner  and  Associates  and  Western  Consolidated 
Premium Properties, plaintiffs‐appellants here, contend that 
defendant‐appellee Norman‐Spencer Agency was one of the 
sub‐brokers  in  the  chain,  and  thus  it  owed  them  a  duty  of 
reasonable care in procuring the insurance, which Norman‐
Spencer  Agency  breached  by  failing  to  point  out  obvious 
signs  that  the  ultimate  provider  of  the  insurance  was  dis‐
honest.  But  according  to  Norman‐Spencer  Agency,  it  was 
never  asked  and  it  never  agreed  to  procure  insurance  for 
plaintiffs‐appellants,  and  thus  it  owed  them  no  duty.  The 
district  court  agreed  with  Norman‐Spencer  Agency,  and  in 
separate  orders,  granted  summary  judgment  in  its  favor, 
against  each  plaintiff‐appellant.  We  agree  with  the  district 
court and affirm both orders.  
                          I. Background 
     A. Factual background 
    Appellee  Norman‐Spencer  Agency,  Inc.,  which  we  will 
call Norman‐Spencer, is an Ohio‐based insurance agency. We 
will  leave  Norman‐Spencer  to  the  side  for  the  moment  and 
begin the story with appellants.  
    Appellant  Western  Consolidated  Premium  Properties, 
Inc.  (WCPP),  a  California  corporation,  is  a  risk  purchasing 
No. 15‐2290                                                        3

group through which the owners or managers of commercial 
property  can  purchase  insurance.  Appellant  M.G.  Skinner 
and Associates  Insurance Agency,  Inc.  (MGSA),  also  a  Cali‐
fornia  corporation,  is  an  insurance  broker  that  acts  as  the 
program  administrator  for  WCPP.  Michael  Skinner  is  the 
sole  shareholder  of  both  WCPP  and  MGSA.  WCPP  and  its 
affiliated broker MGSA represent more than 600 commercial 
properties, including office buildings, shopping centers, and 
residential complexes. The total insured value of these prop‐
erties is nearly $3.5 billion. 
     In  late  2011,  MGSA  sought  renewal  coverage  for  the 
WCPP properties. MGSA contracted with MC Risk Services, 
LLC (MC Risk), a Texas insurance broker specializing in hab‐
itational and commercial real  estate, to  procure the renewal 
insurance for WCPP. Jed Morash was co‐owner of MC Risk. 
Insurance placements as large as this one commonly involve 
sub‐brokers. In this case, MC Risk engaged National Condo 
&  Apartment  Insurance  Group  LLC  (NCAIG),  an  Ohio  in‐
surance broker. NCAIG’s sole member is Kenneth Littlejohn. 
NCAIG  had  previous  insurance‐placement  experience  with 
Michael A. Ward and his company JRSO, LLC. By November 
1,  2011,  Littlejohn  and  Morash  intended  to  place  the  WCPP 
coverage  with  JRSO.  The  chain  of  brokers  was  thus  com‐
plete: from MGSA, to MC Risk, to NCAIG, and ultimately to 
Ward and JRSO, who would provide the insurance. 
    Except  that  Ward  and  JRSO  did  not  provide  insurance. 
As it turns out, Ward had created a fictitious insurance poli‐
cy  for  WCPP  that  was  not  actually  backed  by  a  legitimate 
insurer.  Ward  was  convicted  of  wire  fraud,  sentenced  to  10 
years in prison, and ordered to pay more than $9 million in 
restitution to various victims of his fraud, including WCPP.  
4                                                      No. 15‐2290 

    So that’s the main arc of the story. To fit Norman‐Spencer 
in, we must backtrack and add some details.  
    One  of  the  property  groups  in  the  WCPP  program  was 
Myan Management Group, representing dozens of commer‐
cial  and  multi‐unit  residential  properties  in  the  southwest. 
The Myan properties had a history of losses, and Morash (at 
MC  Risk)  thought  that  cheaper  coverage  could  be  obtained 
by  splitting  the  Myan  properties  off  from  the  main  WCPP 
group.  So,  with  Littlejohn’s  advice,  MGSA  and  MC  Risk 
agreed  to  place  Myan  Management  directly  with  JRSO  for 
insurance.  The  Myan  Management  coverage  was  bound  ef‐
fective October 1, 2011, the premium was invoiced on Octo‐
ber  4,  and  paid  on  November  3.  But  this  coverage  was  also 
fictitious. 
    In  previous  deals  in  which  NCAIG  had  worked  with 
Ward and JRSO, they had used Mulberry Insurance Services 
as  program  administrator.  But  Mulberry’s  work  had  been 
unsatisfactory, so NCAIG’s Littlejohn recommended to Ward 
that he replace Mulberry with Norman‐Spencer as program 
administrator. 
     Ward, Littlejohn, and Norman‐Spencer’s president, Brian 
Norman,  met  on  November  11,  2011,  to  discuss  Norman‐
Spencer’s  potential  retention  as  the  JRSO  program  adminis‐
trator. Following that meeting, Norman drafted a document 
titled  “Memorandum  of  Understanding”  that  purported  to 
outline  the  agreement  between  Ward  and  Norman. Among 
the terms of this agreement was that Norman‐Spencer would 
issue  a  backlog  of  approximately  64  already‐bound  policies 
in  exchange  for  $25,000,  and  that  going  forward,  Norman‐
Spencer  would  underwrite  and  issue  policies  for  the  JRSO 
program.  The  memorandum  of  understanding  was  never 
No. 15‐2290                                                      5

signed, but Norman‐Spencer was paid the $25,000 and began 
issuing  the  backlogged  policies.  The  64  backlogged  policies 
included Myan Management’s coverage, but not WCPP’s. 
    Norman  pushed  to  be  involved  in  more  business  with 
Ward.  But  whatever  the  terms  of  Ward  and  Norman‐
Spencer’s  November  11,  2011,  agreement,  Ward  did  not  al‐
low  Norman‐Spencer  to  be  involved  in  the  WCPP  place‐
ment.  In  December  2011,  Norman  and  Littlejohn  (for 
NCAIG)  discussed  Norman‐Spencer  accepting  a  reduced 
commission to convince Ward to allow Norman‐Spencer into 
the  WCPP  placement.  But  Ward  never  let  Norman‐Spencer 
into the deal. Littlejohn said this was because Ward thought 
the margin would be “too thin” if Norman‐Spencer earned a 
commission on the placement. 
    Along  the  way,  Norman  became  aware  of  facts  that 
MGSA  and  WCPP  contend  should  have  been  “red  flags” 
showing Ward’s lack of trustworthiness. In November 2011, 
Norman discovered an order of conservation issued against 
Ward  and  JRSO  by  the  Circuit  Court  of  Cook  County  that 
Norman thought could cause concern about Ward’s ability to 
bind  coverage.  Norman  knew  that  Ward  worked  out  of  his 
home following the order of conservation’s provision confis‐
cating  JRSO’s  property.  When  Norman  asked  Ward  for  a 
copy  of  Ward’s  reinsurance  agreement,  Ward  delayed  for 
over  a  month  before  producing  a  signed  agreement,  and 
even then, that agreement had irregularities that might have 
made  it  suspicious.  But  Norman‐Spencer  did  not  inform 
WCPP or MGSA about these problems. 
   In  December  2011,  MC  Risk  gave  WCPP  a  quote  for  the 
renewal coverage on JRSO letterhead, stating that Ward and 
JRSO had obtained coverage for WCPP. WCPP accepted the 
6                                                             No. 15‐2290 

quote  and  paid  more  than  $1.3  million  as  an  initial  install‐
ment of the premium. In the process, at least four insurance 
proposals  were  prepared  for  the  WCPP  coverage  under  the 
JRSO program. The various proposals were prepared on the 
letterheads  of  MC  Risk,  NCAIG,  North  American  Capacity 
Insurance Company, and JRSO. None of the proposals or any 
pricing  information  came  through  Norman‐Spencer.  MC 
Risk and NCAIG each received a commission from the pre‐
mium; Norman‐Spencer did not.  
   After  Ward’s  fraud  was  discovered,  the  Myan  Manage‐
ment  coverage  was  reincorporated  into  the  WCPP  place‐
ment. MGSA and WCPP ultimately procured new insurance 
that cost more than $2 million more than the original, fraud‐
ulent insurance. 
     B. Procedural background 
    WCPP  and  MGSA  filed  a  lawsuit  in  the  United  States 
District Court for the Northern District of Illinois against MC 
Risk, NCAIG, Norman‐Spencer, JRSO, and Ward. All claims 
except those against Norman‐Spencer were resolved through 
default  or  settlement.1  WCPP  and  MGSA  each  brought 
claims  for  negligence  and  breach  of  fiduciary  duty  against 
Norman‐Spencer,  alleging  that  Norman‐Spencer  should 
have  alerted  them  to  the  “red  flags”  it  had  uncovered  that 
suggested that Ward and JRSO were untrustworthy. 


                                                 
      1  MGSA  and  WCPP  obtained  entries  of  default  against  Ward  and 

JRSO for their failure to appear and defend. MGSA and WCPP reached a 
settlement  agreement  with  MC  Risk  and  NCAIG  in  January  2014.  MC 
Risk and NCAIG assigned their respective cross‐claims for contribution 
and indemnity against Norman‐Spencer to MGSA and WCPP. 
No. 15‐2290                                                                  7

    Norman‐Spencer  moved  for  summary  judgment  twice, 
first with regard to WCPP’s claims, and later with regard to 
MGSA’s claims. The district court granted Norman‐Spencer’s 
motion for summary judgment regarding WCPP’s claims on 
February  25,  2015.  The  district  court  concluded  that  Nor‐
man‐Spencer did not owe a duty to WCPP under the Illinois 
Insurance  Placement  Liability  Act  (IIPLA),  735  ILCS  5/2–
2201, because neither WCPP nor any broker in the procure‐
ment  chain  ever  requested  Norman‐Spencer’s  assistance 
with  that  placement.  The  court  granted  Norman‐Spencer 
summary  judgment  on  WCPP’s  breach  of  fiduciary  duty 
claim  for  similar  reasons,  concluding  that  Norman‐Spencer 
could not be liable under that theory because it did not par‐
ticipate  in  the  placement  or  receive  any  WCPP  funds  from 
that placement. 
    The district court granted summary judgment in favor of 
Norman‐Spencer  on  MGSA’s  claims  on  May  13,  2015,  con‐
cluding in part that MGSA was not an “insured” on the My‐
an Management policy for purposes of the IIPLA. The court 
granted summary judgment in favor of Norman‐Spencer on 
MGSA’s  breach  of fiduciary  duty claim, concluding  that  be‐
cause  MGSA  was  not  the  “insured”  on  the  Myan  Manage‐
ment policy and did not make any payment toward that pol‐
icy,  Norman‐Spencer  could  not  have  wrongly  retained  any 
MGSA funds.2 
       




                                                 
      2  In  both  orders,  the  district  court  granted  Norman‐Spencer  sum‐

mary judgment on MC Risk’s and NCAIG’s cross‐claims for contribution 
and  indemnity  that  had  been  assigned  to  appellants,  because  Norman‐
Spencer was not liable on any of appellants’ direct claims.  
8                                                                 No. 15‐2290 

                                         II. Discussion 
     A. Standard of review 
   We  review  the  district  court’s  opinions  granting  sum‐
mary  judgment  in  favor  of  Norman‐Spencer  de  novo  and 
construe  the  facts  in  the  light  most  favorable  to  WCPP  and 
MGSA as the non‐moving parties. Rahn v. Bd. of Trs. of N. Ill. 
Univ., 803 F.3d 285, 287 (7th Cir. 2015). Summary judgment is 
appropriate  if  there  is  no  genuine  dispute  of  material  fact 
and  Norman‐Spencer  is  entitled  to  judgment  as  a  matter  of 
law. Fed. R. Civ. P. 56(a). 
      B. WCPP’s claims 
            1. Negligence 
    Under Illinois law,3 an insurance broker has a duty to ex‐
ercise  ordinary  care  and  skill  in  renewing,  procuring,  bind‐
ing,  or  placing  coverage  requested  by  the  insured  or  pro‐
posed  insured.  See  735  ILCS  5/2–2201.  This  duty  was an  as‐
pect  of  Illinois  common  law  of  negligence  even  before  the 
statute was enacted. AYH Holdings, Inc. v. Avreco, Inc., 357 Ill. 
App. 3d 17, 40–41, 826 N.E.2d 1111, 1131–32 (2005).  
   There are three principles applicable to the duty of insur‐
ance  brokers  that  are  significant  here.  First,  if  the  broker  is 
authorized  to  engage  sub‐brokers,  then  the  duty  extends 
down  the  line  to  the  sub‐brokers  who  are  engaged  to  pro‐
cure  insurance.  Id.  at  1126–27.  Second,  the  duty  can  be 
breached  if  a  broker  fails  to  disclose  information  about  the 
insurer  that  would  be  material  to  the  insured’s  decision  to 
place the insurance with that insurer. Id. at 1132. And third, 
                                                 
      3  Plaintiffs‐appellants  brought  their  claims  under  Illinois  law,  and 

Norman‐Spencer does not dispute that Illinois law governs their claims. 
No. 15‐2290                                                                         9

the  duty  arises  once  the  insured—or  prospective  insured—
requests  specific  insurance  coverage.  Skaperdas  v.  Country 
Cas. Ins. Co., 2015 IL 117021, ¶ 37, 28 N.E.3d 747, 756 (“Under 
section 2–2201(a), a duty to exercise ordinary care arises only 
after  coverage  is  ‘requested  by  the  insured  or  proposed  in‐
sured.’”).  
   WCPP relies heavily on AYH Holdings, because that case, 
too,  involved  placement  of  a  large,  complex  risk  through  a 
chain of brokers and sub‐brokers. WCPP contends that, like 
the negligent sub‐brokers in AYH Holdings, Norman‐Spencer 
was negligent in failing to inform WCPP about the red flags 
Norman‐Spencer  discovered  while  investigating  Ward  and 
JRSO.  WCPP  argues  that  Norman‐Spencer  had  a  duty  to 
WCPP under the IIPLA because NCAIG “directly requested 
that  Norman‐Spencer  participate  as  a  sub‐agent.”4  Appel‐
lants’ Brief, at 8. But this last point is a factual contention that 
must be supported by evidence.  
    On appeal, WCPP contends that three pieces of evidence 
supported  this  contention:  (1)  the  unexecuted  “Memoran‐
dum  of  Understanding”  created  by  Brian  Norman  memori‐
alizing  Norman‐Spencer’s  role  in  Ward’s  JRSO  program,  as 
                                                 
      4 
       In  the  fact  section  of  their  brief‐in‐chief,  appellants  state  that 
NCAIG  “directly  requested  that  Norman‐Spencer  participate  as  a  sub‐
agent.”  Appellants’  Brief,  at  8.  Appellants’  cite  for  this  proposition  the 
expert  report  of  Scott  Stein,  Dist.  Ct.  Dkt.  199‐17.  But  appellants  do  not 
cite or rely on this report in the argument section of their brief. Our re‐
view of the report shows that the specific page cited by appellants, id. at 
9, does not contain any suggestion that NCAIG directly requested Nor‐
man‐Spencer’s involvement as a sub‐agent, nor does the document as a 
whole  explain  when  or  how  NCAIG  requested  Norman‐Spencer’s  in‐
volvement.  And,  of  course,  this  is  a  factual  proposition  that  would  not 
likely be within the personal knowledge of an expert. 
10                                                    No. 15‐2290 

discussed at their November 11, 2011, meeting; (2) a Decem‐
ber  2011  conversation  between  Norman  and  Littlejohn  (of 
NCAIG)  discussing  Norman‐Spencer  accepting  a  reduced 
commission  for  it  to  be  involved  in  the  WCPP  insurance 
placement;  and  (3)  a  January  17,  2012  email  from  Mark 
Young  of  York  Risk  Services  to  Norman  and  Littlejohn  re‐
garding WCPP claims that identified Norman‐Spencer as the 
“broker on this program.” 
   But  none  of  this  evidence  creates  a  genuine  dispute  of 
material fact about Norman‐Spencer’s involvement. We start 
with the memorandum of understanding. Even if we ignore 
the  fact  that  the  memorandum  was  not  executed,  the  docu‐
ment  as  written  indicated  only  Ward’s  desire  to  have  Nor‐
man‐Spencer  involved  in  the  WCPP  placement.  The  docu‐
ment  does  not  support  WCPP’s  argument  that  NCAIG  re‐
quested  Norman‐Spencer’s  involvement.  And  WCPP  does 
not develop an argument that a request from Ward or JRSO 
would  trigger  liability  for  Norman‐Spencer  under  §  2–
2201(a).  Such  an  argument  would  be  futile  because  Ward 
and  JRSO  were  the  providers  of  the  purported  insurance; 
they were not positioned to ask Norman‐Spencer to procure 
insurance for WCPP. But all this is hypothetical, because the 
undisputed facts show that Ward made it clear that Norman‐
Spencer  was  not  to  be  involved  with  the  WCPP  placement 
because Ward did not want to cut Norman‐Spencer in on the 
commissions. 
    The  December  2011  conversation  between  Norman  and 
Littlejohn  discussing  Norman‐Spencer  accepting  a  reduced 
commission to be involved in the placement does not estab‐
lish  that  there  was  any  request  from  NCAIG  either. At  that 
point, NCAIG was a part of the chain of insurance procurers 
No. 15‐2290                                                        11

in  the  WCPP  placement.  But  by  November  1,  NCAIG  had 
already  agreed  to  place  the  WCPP  renewal  with  JRSO.  Lit‐
tlejohn  “suggested  that  he  didn’t  think  it  was  fair”  that 
Norman‐Spencer  was  not  involved  in  the  placement,  and 
clearly, Norman‐Spencer would have liked to be involved in 
the placement. Appellants call this discussion a “negotiation 
with  NCAIG  for  reduced  commission  rates  for  the  WCPP 
renewal,”  Reply  Brief,  at  13  n.5,  but  that  is  a  misleading 
characterization,  because  there  were  no  commissions  for 
Norman‐Spencer  to  reduce.  To  the  extent  that  Norman‐
Spencer ever “negotiated” for any commission on the WCPP 
placement,  that  negotiation  was  with  Ward,  who  rejected 
Norman‐Spencer’s attempts to be involved. 
   Finally,  the  January  17,  2012  email  from  Mark  Young 
suggesting  that  Norman‐Spencer  was  the  broker  on  the 
WCPP  placement  was  simply  a  mistake  on  Young’s  part. 
Young’s confusion about the scope of Norman‐Spencer’s  in‐
volvement  in  the  various  components  of  the  JRSO  program 
does  not  create  a  dispute  of  material  fact  about  Norman‐
Spencer’s actual involvement. WCPP concedes that the mes‐
sage from Young was inaccurate. And in any event, the mes‐
sage  does  not  support  the  specific  argument  WCPP  makes 
here: that NCAIG requested that Norman‐Spencer become a 
sub‐agent in the chain of procuring agents. 
    The  district  court  was  correct:  there  is  no  evidence  that 
any  broker  in  the  procurement  chain  ever  requested  that 
Norman‐Spencer serve as a sub‐broker to procure insurance 
for  WCPP.  Norman‐Spencer  had  no  duty  to  WCPP  under 
§ 2–2201(a). 
   WCPP  poses  an  alternative  argument:  that  Norman‐
Spencer  owed  a  duty  not  just  under  §  2–2201(a),  but  under 
12                                                       No. 15‐2290 

more  general  “common  law  negligence  principles.”  Appel‐
lants’ Brief, at 34 n.4. WCPP argues that “every person owes 
a duty of ordinary care to all others to guard against injuries 
which naturally flow as a reasonably probable and foreseea‐
ble consequence of an act,” id. at 25 (citing Skaperdas, 2015 IL 
117021, ¶ 25), and that “[a]n insurance producer also owes a 
duty of care based on the negligence principle of affirmative 
undertaking,  which  provides  that  a  person  who  begins  a 
service for another must exercise reasonable care in perform‐
ing  the  service  to  avoid  injury  to  the  beneficiary  of  the  un‐
dertaking,” id. (citing Talbot v. Country Life Ins. Co., 8 Ill. App. 
3d 1062, 1065, 291 N.E.2d 830, 832 (1973)). 
     WCPP’s  alternative  argument  is  neither  well  developed 
nor persuasive. None of the cases that WCPP cites involve an 
insurance agent or broker held to have undertaken a duty in 
the absence of a request for specific coverage or the equiva‐
lent  of  such  a  request.  For  example,  in  Talbot,  the  insured 
filled  out  an  application  and  paid  a  premium  for  life  insur‐
ance.  291  N.E.2d  at  831.  But  the  agent  failed  to  process  the 
application,  and  the  beneficiary’s  claim  was  denied.  Id.  The 
Illinois  appellate  court  held  that  the  agent  had  entered  an 
affirmative  undertaking  by  taking  the  application  and  thus 
had induced the insured’s reliance, and under those circum‐
stances, the agent owed a duty to the applicant. Id. at 832; see 
also Bovan v. Am. Family Life Ins. Co., 386 Ill. App. 3d 933, 940, 
897 N.E.2d 288, 294 (2008) (“If an insurance agent acts so as 
to induce detrimental reliance by the proposed insured, the 
agent  thereby  undertakes  an  individual  duty  not  to  betray 
that  reliance  by  his  subsequent  acts.”).  Here,  the  evidence 
shows that Norman‐Spencer wanted to get in on the WCPP 
deal, but no one asked it to procure insurance for WCPP, and 
it made no affirmative undertaking to do so. 
No. 15‐2290                                                         13

     After the enactment of § 2–2201, Illinois courts consider‐
ing  negligence  claims  against  insurance  brokers  have  been 
reluctant to expand the duties of brokers and agents beyond 
those  articulated  in  the  statute.  Generally,  a  duty  to  the  in‐
sured  arises  only  after  specific  coverage  is  requested,  and 
courts  have  not  considered  negligence  claims  grounded  in 
more general negligence principles outside the scope of § 2–
2201(a)’s language. See Skaperdas, 2015 IL 117021, ¶ 37; see also 
Office Furnishings, Ltd. v. A.F. Crissie & Co., Ltd., 2015 IL App 
(1st) 141724, ¶ 25, 44 N.E.3d 562, 568–69 (“Plaintiff, however, 
is  essentially  arguing  that  by  engaging  in  the  aforemen‐
tioned  conduct,  Werner  created  a  duty,  beyond  the  exercise 
of ordinary care outlined in Skaperdas, to verify the accuracy 
of  the  information  on  the  insurance  application  and  to  re‐
view the application with defendants. [The Illinois Supreme 
Court]  made  clear  in  Skaperdas  that  section  2–2201(a)  of  the 
Code imposes on an insurance producer only a duty to exer‐
cise  ordinary  care  in  renewing,  procuring,  binding,  or  plac‐
ing the coverage specifically requested by the insured.”), pe‐
tition for leave to appeal denied, No. 120348 (Ill. Mar. 30, 2016); 
Melrose Park Sundries, Inc. v. Carlini, 399 Ill. App. 3d 915, 920, 
927  N.E.2d  132,  136  (2010)  (“To hold  Carlini  responsible  for 
insurance  coverage  beyond  that  requested  by  Melrose  Park 
would extend the duty of ordinary care beyond that express‐
ly defined [in § 2–2201(a)] by the legislature.”). 
   We conclude that under Illinois law, and the facts of this 
case, Norman‐Spencer had no duty to WCPP, and the district 
court properly entered summary judgment in favor of Nor‐
man‐Spencer on WCPP’s negligence claim. 
    
    
14                                                           No. 15‐2290 

            2. Breach of fiduciary duty 
    WCPP appears to have abandoned its breach of fiduciary 
duty claim, because appellants briefed the fiduciary duty is‐
sue only in the context of the Myan Management policy. Per‐
functory and undeveloped arguments are waived, as are ar‐
guments  unsupported  by  legal  authority.  United  States  v. 
Hook,  471  F.3d  766,  775  (7th  Cir.  2006).  In  any  event,  this 
claim would fail for reasons similar to the negligence claim. 
    The  district  court  granted  Norman‐Spencer  summary 
judgment on WCPP’s breach of fiduciary duty claim, apply‐
ing  § 2–2201(b)  of  the  IIPLA.  That  section  narrowly  defines 
the  scope  of  a  breach  of  fiduciary  duty  claim,  limiting  such 
claims  to  “conduct  …  involv[ing]  the  wrongful  retention  or 
misappropriation  …  of  any  money  that  was  received  as 
premiums, as a premium deposit, or as payment of a claim.” 
    The  court  concluded  that  Norman‐Spencer  could  not  be 
liable  under  this  provision  because  it  did  not  receive  any 
money  from  the  WCPP  placement  or  participate  in  that 
placement.  We  agree.  WCPP  does  not  present  any  evidence 
showing  that  Norman‐Spencer  retained  or  misappropriated 
any  WCPP  funds.  Rather,  it  is  undisputed  that  Norman‐
Spencer  did  not  receive  a  commission  for  the  WCPP  place‐
ment. 
      C. MGSA’s claims 
            1. Negligence 
   MGSA also brought a negligence claim against Norman‐
Spencer  regarding  the  Myan  Management  policy.5  Norman‐

                                                 
      5 To the extent that MGSA brought a negligence claim based on the 

WCPP  policy,  the  district  court  concluded  that  its  order  dismissing 
No. 15‐2290                                                            15

Spencer  was  involved  in  the  Myan  Management  policy;  it 
was one of the 64 backlogged policies that Norman‐Spencer 
issued  as  part  of  its  administration  agreement  with  Ward. 
But  the  policy  was  bound  before  Norman‐Spencer  got  in‐
volved, and Norman‐Spencer received a flat fee for perform‐
ing  certain  administrative  tasks  on  all  the  backlogged  poli‐
cies. 
   Norman‐Spencer’s limited role in the Myan Management 
policy  raises  similar  questions  to  those  discussed  above 
about  whether  Norman‐Spencer  owed  a  duty  to  the  in‐
sured—here,  Myan  Management.  The  district  court  opinion 
suggests  that  MGSA’s  claim  failed  for  multiple  reasons:  be‐
cause  Myan  Management  itself  did  not  request  insurance 
from  Norman‐Spencer;  because  none  of  the  brokers  in  the 
procurement  chain  requested  insurance  from  Norman‐
Spencer;  and  because  none  of  Norman‐Spencer’s  actions 
constituted  “renewing,  procuring,  binding,  or  placing”  the 
Myan Management policy under § 2–2201(a).  
    But it is unnecessary for us to consider these possibilities 
because there is a more obvious defect in this claim. Even if 
Norman‐Spencer  had  a  duty  to  the  “insured”  under  §  2–
2201(a), MGSA could not sustain a claim regarding the Myan 
Management  policy  because  MGSA  was  not  the  insured  on 
that  policy.  This  is  clear  from  the  face  of  the  policy,  which 
lists “Myan Management Group” as the insured, not MGSA. 
Dist. Ct. Dkt. 215‐11. 

                                                 
WCPP’s claims applied to any claims MGSA might have brought regard‐
ing the WCPP policy as well. We agree with that conclusion, and affirm 
the district court’s ruling on those claims for the same reasons discussed 
above regarding WCPP’s claims. 
16                                                            No. 15‐2290 

    MGSA  does  not  explicitly  address  this  issue  in  its  brief‐
in‐chief, which would be reason enough to consider any ob‐
jection  to  that  portion  of  the  district  court’s  ruling  waived. 
See  Hook,  471  F.3d  at  775.  Even  overlooking  the  potential 
waiver, MGSA fails to show that it is entitled to a trial on this 
claim. 
    In  appellants’  reply  brief,  MGSA  contends  that  it  quali‐
fied as an “insured” because it was acting in the same capac‐
ity toward  Myan  Management as WCPP was acting  toward 
the  properties  in  the  WCPP  program.  But  this  is  belied  by 
the  face  of  the  insurance  documents:  WCPP  is  listed  as  the 
insured on the executed WCPP insurance proposal,6 whereas 
MGSA is not listed as the insured on the Myan Management 
policy.  MGSA  goes  on  to  say  that  it  “was  not  acting  simply 
as the  Myan Account’s broker; it was acting as an end  user, 
client  representative,  non‐site  management  entity,  and  pro‐
gram administrator.” Reply Brief, at 16. But MGSA does not 
explain  how  any  of  these  other  roles  convert  it  into  an  “in‐
sured”  on  Myan  Management’s  insurance  contract  for  pur‐
poses of a claim under § 2–2201(a). This undeveloped argu‐
ment gives no reason to reverse the district court’s judgment 
on this claim. 
    MGSA attempts to sidestep § 2–2201(a) entirely by argu‐
ing  that  its  negligence  claims  are  based  on  “common  law 
negligence  principles”  in  addition  to  §  2–2201(a),  which  we 
take to be an argument that Norman‐Spencer owed MGSA a 
duty even if MGSA is not actually the “insured” on the My‐
an  Management  policy.  MGSA  argues  that  “every  person 

                                                 
      6 The parties agree on this point, but they do not point to the actual 

WCPP insurance policy in the record. 
No. 15‐2290                                                        17

owes  a  duty  of  ordinary  care  to  all  others  to  guard  against 
injuries  which  naturally  flow  as  a  reasonably  probable  and 
foreseeable  consequence  of  an  act.” Appellants’  Brief,  at  25. 
As  we  explained  above,  Illinois  courts  have  not  viewed  the 
duty  of  insurance  brokers  so  expansively:  §  2–2201(a)  alone 
defines the duty of ordinary care regarding the procurement 
of insurance in Illinois. MGSA does not fall within that defi‐
nition because it is not the insured, and appellants point us 
to  no  case  in  which  an  insurance  broker  owed  a  duty  to  a 
similarly situated non‐insured. 
    Finally, MGSA argues that because it absorbed the addi‐
tional  cost  in  obtaining  replacement  insurance  rather  than 
passing  those  costs  onto  Myan  Management,  it  “bore  the 
costs  on  behalf  of  another  and,  in  equity,  should  receive  re‐
imbursement for the payment of such costs.” Reply Brief, at 
17 (citing Remsen v. Midway Liquors, Inc., 30 Ill. App. 2d 132, 
143–44,  174  N.E.2d  7  (1961)  (discussing  subrogation  agree‐
ment  in  car  insurance  policy)).  This  argument  is  waived, 
both because MGSA did not raise it until its reply brief and 
because MGSA does not explain why subrogation principles 
should apply in this instance. 
       2. Breach of fiduciary duty 
   MGSA  also  brought  a  breach  of  fiduciary  duty  claim 
against  Norman‐Spencer  for  wrongfully  retaining  money  it 
received  for  issuing  the  Myan  Management  policy.  MGSA 
cannot bring a claim under § 2–2201(b) of the IIPLA because 
Norman‐Spencer did not misappropriate MGSA’s funds. Be‐
cause  Myan  Management  was  the  insured  on  that  policy, 
Myan  Management’s  funds  paid  for  the  premium,  not 
MGSA’s—MGSA  merely  forwarded  the  premium  payment 
using Myan Management’s funds. 
18                                                No. 15‐2290 

      D. MC Risk’s and NCAIG’s cross‐claims 
    MC  Risk  and  NCAIG  assigned  their  respective  cross‐
claims  for  contribution  and  indemnity  against  Norman‐
Spencer  to  WCPP  and  MGSA.  Because  neither  WCPP  nor 
MGSA  can  sustain  direct  claims  against  Norman‐Spencer, 
the cross‐claims for contribution and indemnity also fail. 
                        III. Conclusion 
      The judgment of the district court is AFFIRMED.